DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitation obtaining world map data including real-world poses for the plurality of images; selecting at least two candidate poses from the real-world poses based on corresponding reference poses; and calculating a scaling factor for a 3-D representation of the building structure based on correlating the reference poses with the candidate poses which is not disclosed by the cited references. 
4.	The closest cited reference is MacDonald et al. (US Patent Application Publication No. 2014/0176543 A1) which discloses generating a 3D CAD model using a plurality of captured images of the horizon and sky to generated a 3D model of a building under natural lighting.  However, nothing in MacDonald discloses the above cited limitation.
5.	The reference Harp et al. (US Patent Application Publication No. 2015/0186418 A1) discloses rendering a virtual view of an object based on the images of the model located in a database.  However, nothing in Harp discloses the above cited limitations.
6.	The next reference Hall et al. (US Patent Application Publication No. 2021/0035455 A1) disclose using LiDAR generated image to generate a 3D virtual 
7.	Claims 19 and 20 recite limitation similar to those of claim 1 and are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/FRANK S CHEN/Primary Examiner, Art Unit 2611